Citation Nr: 1130017	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-27 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis.

2.  Entitlement to an increased evaluation for mechanical lower back pain with degenerative changes and radiculopathy, evaluated as noncompensable from June 1, 2005, to July 31, 2005; 10 percent disabling from August 1, 2005, to September 27, 2009; and 20 percent disabling from September 28, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to May 2005.

Service connection for mechanical lower back pain with degenerative changes and radiculopathy was initially granted in a June 2005 rating decision.  At that time, a noncompensable evaluation was assigned effective June 1, 2005.  

The instant case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, inter alia, granted service connection for bilateral plantar fasciitis and assigned a noncompensable evaluation, effective June 1, 2005; and increased the evaluation for mechanical lower back pain with degenerative changes and radiculopathy to 10 percent disabling, effective August 1, 2005.

The Veteran testified at a Travel Board hearing held at the Huntington RO in June 2009 before the undersigned.  A transcript of the proceeding has been associated with the Veteran's claims folder.  

In September 2009, the Board remanded the appeal for further development.  Subsequently, in a December 2010 rating decision, the Veteran's evaluation for bilateral plantar fasciitis was increased to 10 percent disabling, effective June 1, 2005, and the disability evaluation for mechanical lower back pain with degenerative changes and radiculopathy was increased to 20 percent disabling, effective September 28, 2009.  As higher schedular evaluations are available, these issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's bilateral plantar fasciitis has been manifested by pain on walking in the feet bilaterally, which is somewhat improved with orthotics.  There is no objective evidence of marked deformity in either foot, swelling on use, callosities, or spasms of the tendo achillis on manipulation.

2.  For the period from June 1, 2005, to July 31, 2005, the Veteran's low back disability was manifested by X-ray evidence of degenerative changes. 

3.  For the period from June 1, 2005, to July 16, 2008, the Veteran's low back disability was manifested by pain, tenderness, and guarding.  There was no objective evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

4.  Beginning July 17, 2008, the Veteran's mechanical lower back pain with degenerative changes and radiculopathy is manifested by pain and guarding resulting in scoliosis.  There is no objective evidence of forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral plantar fasciitis have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5279 (2010).

2.  For the period from June 1, 2005, to July 31, 2005, the criteria for a 10 percent rating, but no higher, for mechanical lower back pain with degenerative changes and radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5242 (2010).

3.  For the period from August 1, 2005, to July 16, 2008, the criteria for an evaluation in excess of 10 percent for mechanical lower back pain with degenerative changes and radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5242 (2010).

4.  Beginning July 17, 2008, the criteria for an evaluation of 20 percent, but no higher, for mechanical lower back pain with degenerative changes and radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5237, 5242, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The agency of original jurisdiction (AOJ) has a duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) of how to substantiate his claims.  In March 2006, the AOJ sent a letter to the Veteran providing the notice required for the initial claim of service connection for his bilateral foot disability, as well as that required for his increased rating claim for his lumbar spine disability.  Specifically, the notice informed the Veteran of information and evidence necessary to substantiate his claims, and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.

In the rating decision on appeal, the Veteran's increased rating claim for his low back disability was denied, while his service connection claim for plantar fasciitis was granted.  The Veteran appealed the denial of the increase, as well as the initial rating assigned for his plantar fasciitis.  The March 2006 notice properly addressed the increased rating claim.  It did not, however, discuss the way in which initial disability ratings are assigned, and therefore did not cover the Veteran's appeal of his plantar fasciitis claim.

Notably, in cases such as the Veteran's plantar fasciitis claim, where service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements, such as the initial rating assigned.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his representative alleges such prejudice.  Regardless, in a second letter, also dated in March 2006, the AOJ further notified the Veteran of the process by which disability ratings are determined.  The Veteran was given the opportunity to submit additional information on both of his claims, and his appeal was subsequently readjudicated in the August 2007 statement of the case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Board finds, therefore, that the Veteran has been adequately notified of the information and evidence necessary to substantiate both of his claims.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured. 
The Board remanded the claims in September 2009 for further development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998). Stegall does not require "full" compliance or even "strict" compliance with the remand directive.  It only requires "substantial compliance."  The Court of Appeals for Veterans Claims (Court) has routinely affirmed Board decisions where it provides an explanation for any deviation in its remand instructions.  See e.g., D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

The 2009 remand order directed the AOJ to provide examinations to assess the current severity of the bilateral foot and low back disabilities, and provide notification in response to the Court's decision in Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), which outlined additional "veteran specific" notice requirements for increased rating claims.  The Veteran was not provided with Vazquez-compliant notice.  However, such error is harmless, as subsequent to the 2009 remand, the United States Court of Appeals for the Federal Circuit overturned the Court's requirement of "veteran specific" notice for increased rating claims.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was afforded VA examinations in September 2009.  The Board finds that the report of the 2009 VA examinations, as well as the other reports of record from VA examinations conducted in 2005 and 2006, are adequate for evaluation purposes because the examiners reviewed the claims file, considered the contentions of the Veteran, and addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, the Board finds that the purpose of the 2009 remand has been substantially fulfilled.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying relevant records and providing hearing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  In sum, the Board finds that VA's duty to assist has been met.


Disability Ratings

The Veteran seeks higher disability evaluations for his service-connected plantar fasciitis and lumbar spine disability.  Such evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In appeals such as the bilateral plantar fasciitis claim, which concern the assignment of the initial disability rating, the level of disability from the grant of service connection forward will be examined.  Higher evaluations for separate periods are available based on the facts found during the appeal period to account for any fluctuation in severity.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Similarly, such staged ratings are also available in appeals concerning disabilities for which increases are sought, such as the Veteran's low back claim.  Given unintended delays during the appellate process, VA's determination of the current level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is also appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Veteran has two separate disability evaluation claims, each will be discussed in turn below.

Plantar Fasciitis

The May 2006 rating decision established service connection for plantar fasciitis; a noncompensable rating was assigned.  The subsequent December 2010 rating decision awarded a 10 percent rating for the entire appeal period under hyphenated Diagnostic Codes 5299-5279.  The use of Diagnostic Code (DC) 5299 represents an unlisted disability that required rating by analogy to one of the disorders rated under 38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  DC 5279 provides a maximum 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  38 C.F.R. § 4.71a, DC 5279 (2010).  Hence, the Veteran is not entitled to a higher rating under this DC.

Previously, the RO rated the Veteran's bilateral plantar fasciitis under DCs 5299-5276.  DC 5276 provides the criteria for ratings for pes planus (flatfoot), and allows for the potential assignment of a disability rating in excess of 10 percent.  As such, the Board will consider the Veteran's entitlement to a higher rating under this code.

Under DC 5276, a 10 percent rating contemplates moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, whether bilateral or unilateral.  The next higher rating of 30 percent contemplates severe bilateral flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopaedic shoes or appliances, is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a, DC 5276.

Functional loss also must be considered in addition to the criteria set forth above. See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 204- 06 (1995).  In particular, if the disability at issue is of a musculoskeletal nature or origin, then VA may, in addition to applying the regular schedular criteria, consider granting a higher rating for functional impairment caused by pain, weakness, excess fatigability, or incoordination, assuming these factors are not already contemplated by the governing rating criteria.  Claimed functional loss must be supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  See DeLuca v. Brown, supra.

The relevant evidence includes VA treatment records dated in August 2005, November 2005, and December 2005 noting the Veteran's complaints of bilateral foot pain while walking.  

The Veteran underwent a VA examination in April 2006.  At that time, the Veteran reported flare-ups of the feet occurring weekly or more often lasting less than a day which were precipitated by standing for about 30 minutes.  The Veteran indicated that he continued to work during these flare-ups.  In terms of functional limitations, the Veteran reported that he was able to stand for 15-30 minutes and walk more than a quarter mile but less than one mile.  He denied use of any assistive devices.  The Veteran described tenderness and pain in both plantar fascia while standing, walking, and at rest, but denied swelling, heat, redness, stiffness, fatigability, weakness, spasm, incoordination, and calluses.  He denied lack of endurance in the left foot, but reported lack of endurance of the right foot while standing and walking.  Upon physical examination, there was no evidence of abnormal motion, crepitus, edema, effusion, instability, mass, muscle atrophy, painful motion, redness, spasm, tenderness, heat, weakness, incoordination, other skin abnormalities, deformity of structural abnormality of the feet, or malunion or nonunion of tarsal/metatarsal joints.  The Veteran's circulation and gait were normal without evidence of abnormal weight bearing.  The examiner diagnosed bilateral plantar fasciitis, and determined that the condition had no significant effects on occupation or daily activities.  

During his June 2009 hearing, the Veteran reported receiving a three-shot series for through the top of the feet in 2003 or 2004, prior to the period of appellate review.  He testified as to cracking and popping in the feet when he initially ambulates in the morning, but denied any recent swelling.  He indicated that he used anti-inflammatories and Epsom salt soaks to relieve his symptoms.  He described experiencing foot pain at work, and his having to replace his shoes every four months to ensure proper arch support.

The Veteran underwent a second VA examination in September 2009, at which point he reported that his foot pain had increased since his last examination, particularly when he first stood in the morning.  The Veteran described using expensive boots at work and tennis shoes at other times, and indicated that he had to replace his shoes every three or four months due to foot pain.  He indicated that he performed stretching exercises of his heels prior to walking.  He reported that rest, medication and foot soaks partially relieved his symptoms.  He denied swelling, heat, redness, and flare-ups, but endorsed fatigability, weakness, and lack of endurance in the feet bilaterally while standing and walking, as well as pain and stiffness while standing, walking and at rest.  With the exception of pain, which was limited to the medial and dorsal surfaces, the Veteran indicated these symptoms were present throughout the entire foot area.  In terms of functional limitations, the Veteran reported that he was able to stand for 15-30 minutes and walk more than a quarter mile but less than one mile.  He reported use of orthotics, as well as "walking sticks" around the house, with fair results.  Upon physical examination, there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing bilaterally, but there was evidence of tenderness bilaterally at the distal to lateral maleolus and arch of the foot.  There was no skin or vascular foot abnormalities, malunion or nonunion of the tarsal or metatarsal bones, or muscle atrophy of the feet.  The examiner diagnosed bilateral plantar fasciitis with bilateral foot pain.

The Veteran again complained of foot pain in March 2010 and requested orthotics.  Upon physical examination, the Veteran's feet exhibited mild tenderness at the 
plantar fascia insertion.  

On review, the Veteran's symptoms consist of tenderness and pain on prolonged walking in the feet bilaterally.  These are appropriately rated as 10 percent disabling, which is indicative of moderate symptomatology.  Although abnormal weight bearing was specifically ruled out during both VA examinations, the credible evidence does show that the Veteran experiences some pain on the use of his feet.  The evidence does not, however, reflect symptomatology contemplated by the higher levels.  Specifically, at no point have callosities been noted on exam.  Furthermore, the Veteran denied specifically swelling on use at both examinations.  Spasms of the Achilles tendon have not been found on exam.  Orthotics have demonstrated "fair" improvement of his symptoms.

The rating schedule does not define the terms "mild," "moderate," "severe," or "marked," as used in DC 5276 to describe the degree of deformity of the foot.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6.  In this case, there is no evidence of pronation or abduction to rise to the level of "marked deformity" contemplated by the higher ratings.  Notably, April 2006 X-rays of both feet showed a small posterior calcaneal enthesophye.  On the left foot, there was no acute bone injury noted.  On the right foot, there was a minimal spurring of the talonavicular articulation but no acute bone injury.  Physical examination at that time and in 2009 revealed no deformity or structural abnormality of the foot.  Additionally, the Veteran's gait has remained consistently normal.  Though he reported use of walking sticks in 2009, the objective evidence demonstrates that he is able to ambulate unassisted, which weighs against the presence of a marked deformity.  In short, the evidence does not support a finding of marked deformity sufficient to more nearly approximate the higher rating categories under DC 5276.

Although the Veteran does have pain and tenderness associated with his musculoskeletal disability, a higher rating for functional impairment is not warranted, as the Board finds that his rating adequately contemplates such pain.  First and foremost, the language of the schedule specifically contemplates "pain on manipulation and use of the feet."  Furthermore, the evidence does not demonstrate adequate pathology sufficient to support additional functional loss.  Although the Veteran endorsed fatigability, weakness, and lack of endurance in the feet bilaterally in 2009, there was no objective evidence of weakness at that time, nor was there evidence of painful motion, swelling or instability to support his contentions.  Nor has there been any evidence of abnormal weight bearing or other factors affecting his gait.  In sum, the functional loss that the Veteran does experience due to pain on prolonged standing or walking is already compensated.

Neither the Veteran, nor the evidence of record, raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  That regulation applies when the rating schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Here, the rating criteria found in DC 5276 reasonably describe the Veteran's disability level and symptomatology.  They account specifically for the pain and tenderness in his feet, which are his two main physical complaints.  Furthermore, the competent evidence does not demonstrate that the foot disability causes marked interference with the Veteran's activities of daily living and employment, over and above what it is contemplated by the schedule.  Occupationally, he is an assembly parts worker.  His foot disability has not required frequent hospitalizations, nor has it otherwise produced impairment unrecognized by the schedule.

On the whole, the evidence does not support the proposition that the Veteran's service-connected foot disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Rather, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is not warranted.

Whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period has also been contemplated.  See Fenderson v. West, supra.  In this case, the Veteran's disability picture has remained relatively stable throughout the course of the appeal.  Therefore, staged ratings are not warranted.  

Low Back Disability

The AOJ has already assigned staged ratings to the low back disability.  See Hart v. Mansfield, supra.  Service connection was initially granted in June 2005 for mechanical lower back pain with degenerative changes and radiculopathy; a noncompensable rating was assigned under DCs 5299-5242, effective June 1, 2005, the day following the Veteran's separation from active duty.  He filed an increased rating claim in August 2005, and in May 2006, the AOJ increased the low spine disability evaluation to 10 percent disabling under DC 5010, effective August 1, 2005.  Most recently, in December 2010, the rating assigned to the low back disability was increased by the AOJ to 20 percent disabling under DCs 5010-5237, effective September 28, 2009.  The question to be answered by the Board, therefore, is whether any different rating should be assigned for the relevant time period under consideration, or June 1, 2005, to the present.  See id.; see also 38 C.F.R. § 3.400(b)(2).

Evaluations are assigned under DC 5010 for traumatic arthritis as they are for degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 5010.  Under DC 5003, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id. at DC 5003.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

All lumbar spine disabilities, with the exception of intervertebral disc syndrome, are rated using the same criteria.  The Veteran has not been diagnosed with intervertebral disc syndrome.  Moreover, despite the Veteran's reports of severe flares of back pain requiring rest, the medical evidence does not indicate that the Veteran has had an incapacitating episode due to his back disability.  The criteria for rating intervertebral disc syndrome are therefore not for application, and the Board will continue to employ the criteria for spine disabilities in general.
Notably, the schedule indicates that the criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour is rated at 10 percent.

A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  A total, 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

The rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  In this case, the Board finds that, despite the Veteran's reports of radicular symptoms in the right lower extremity, there are no separately compensable neuorological manifestations at any point during the appeal period.  In this regard, there is no evidence is of any evidence of bowel or bladder difficulties associated with the service-connected spine disability, and the Veteran does not contend otherwise.  Moreover, despite a positive Lasegue's sign in September 2009, the Veteran has consistently demonstrated normal strength, reflexes, and sensory testing during the course of the appeal.  Furthermore, muscle tone has been normal, with no signs of atrophy.  As such, the objective neurological evidence does not show any impairment due to his low back disability to allow for a separate compensable rating.  

However, the Board finds that increased ratings are warranted for orthopedic manifestations of the lumbar spine disability as follows: (1) a 10 percent rating is warranted from the first day of the appeal period, or June 1, 2005, based on X-ray evidence of degenerative changes in the lumbar spine as reflected in the February 2005 VA examination report; (2) a 20 percent rating is warranted beginning July 17, 2008 (as opposed to September 28, 2009), as on that date there was objective evidence of guarding and an X-ray study revealed abnormal spine contour in the form of mild scoliosis.  See Hart v. Mansfield, supra.

A rating in excess of 10 percent from June 1, 2005, to July 16, 2008, is not available.  In this regard, the February 2005 VA examination report demonstrates full active and passive range of lumbar spine motion without pain, with no palpable spasms and no fixed deformities.  On VA examination in May 2006, the Veteran demonstrated flexion from 0 to 90 degrees with pain beginning and ending at 90 degrees, extension from 0 to 30 degrees with pain beginning at 10 degrees and ending at 30 degrees, bilateral lateral flexion from 0 to 30 degrees with pain beginning and ending at 30 degrees, and bilateral lateral rotation from 0 to 30 degrees with pain beginning and ending at 30 degrees; a combined range of motion of 240 degrees was achieved, with pain at the end range.  There was no evidence of spasms or abnormal spinal curvatures.  Additionally, the examiner specifically found that mild localized tenderness and guarding demonstrated at that time were not severe enough to result in the Veteran's current antalgic gate.  Furthermore, the Veteran's ability to move his spine means that it was not ankylosed, either favorably or unfavorably.

Nor is a rating in excess of 20 percent available from July 17, 2008, forward, as there is no evidence of lumbar flexion to 30 degrees or less or ankylosis of the lumbar spine.  Specifically, on VA examination in September 2009, the Veteran demonstrated flexion from 0 to 50 degrees, extension from 0 to 15 degrees, bilateral lateral flexion from 0 to 19 degrees, and bilateral lateral rotation from 0 to 20 degrees with objective evidence of pain on active range of motion.  Outpatient records during this period demonstrate complaints of pain and tenderness in the spine, but do not include range of motion studies, so they cannot be utilized to award an increased rating.  

The Board has also considered whether an increased rating is warranted on the basis of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  In this regard, the Board acknowledges the Veteran's recent report of utilizing a cane and wheelchair to assist with ambulation.  Here, however, the objective evidence does not show that the disability results in additional functional loss.  Specifically, repetitive motion testing in February 2005 did not decrease function of the spine, as the Veteran continued to demonstrate full range of motion.  Moreover, despite the Veteran's complaints of pain, there was no additional loss of motion on repetitive use of the spine due to pain, fatigue, weakness, or lack of endurance during the May 2006 VA examination.  On repetitive motion testing in September 2009, there was objective evidence of pain but there was no additional functional limitation demonstrated.  In sum, although the Veteran has flare-ups and pain on repetitive motion, there is no indication of functional loss equivalent to forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of the entire thoracolumbar spine (favorable or unfavorable).  Thus, higher evaluations are not warranted during any portion of the appeal period under the applicable rating criteria.  See DeLuca v. Brown, supra, see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has also considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is appropriate, and expressly finds that it is not, as the evidence does not present such an exceptional or unusual disability picture that the available schedular evaluations for his service-connected disability are inadequate. In particular, the rating criteria found in DCs 5003 and 5010, as well as the general criteria for rating the spine, reasonably describe the Veteran's disability level and symptomatology.  They account for the Veteran's arthritis, scoliosis and loss of spine motion with pain.  Furthermore, the competent evidence does not demonstrate that the low back disability causes marked interference with the Veteran's activities of daily living or employment, over and above that which is contemplated by the rating schedule.  As noted above, the Veteran is an assembly parts worker.  While he testified that he is not very active, that he struggles with lifting 15 to 20 pounds at work, and that he utilizes vacation days to rest his back, such decrease in industrial capacity is reflected in his current schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  In this regard, his disability has not required frequent hospitalizations, nor has it otherwise produced impairment unrecognized by the schedule.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate.  See Thun v. Peake, supra.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected disabilities rendered him totally unemployable during the applicable periods discussed above.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

ORDER

Entitlement to an evaluation in excess of 10 percent for bilateral plantar fasciitis is denied.

For the period from June 1, 2005, to July 31, 2005, entitlement to an evaluation of 10 percent, but no higher, for evaluation for mechanical lower back pain with degenerative changes and radiculopathy is granted, subject to the regulations governing the award of monetary benefits.

For the period from August 1, 2005, to July 16, 2008, entitlement to an evaluation in excess of 10 percent for mechanical lower back pain with degenerative changes and radiculopathy is denied.

Beginning July 17, 2008, entitlement to an evaluation of 20 percent, but no higher, for mechanical lower back pain with degenerative changes and radiculopathy is granted, subject to the regulations governing the award of monetary benefits.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


